Citation Nr: 1422510	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral degenerative joint disease and chondrocalcinosis ("bilateral knee disability").  

2.  Entitlement to service connection for a cold weather condition of all four extremities ("cold weather disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In March 2014, the Veteran testified before the Board of Veterans' Appeals via video conference at a hearing held before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral knee disability did not manifest in active service and is not otherwise etiologically related to a period of active service.  

2.  The Veteran has not been diagnosed with a cold weather disability at any point during the appeal period.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for service connection for a cold weather disability of all four extremities have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Bilateral Knee Disability 

A review of the Veteran's VA medical treatment records shows that the Veteran has been diagnosed with bilateral degenerative joint disease of the knees.  The first element of service connection is well established.  The Board will now turn to the record to see if the Veteran's current disability is related to an incident or injury in service.  

A review of the Veteran's service treatment records are negative for an injury, complaints or treatment of the Veteran's knees.  The record does show that the Veteran fell down some stairs near his barracks on September 17, 1954 and was treated for a left ankle sprain.  The Veteran was treated for pain and swelling of the left ankle.  On September 20, 1954, the Veteran was discharged from the hospital and was ordered to report to duty on September 25, 1954.  There is no mention of an injury to the Veteran's knees in the Veteran's service treatment records and medical treatment related to the fall is well documented.  

An April 1955 Report of Medical Examination completed at separation from service is negative for any injuries to the Veteran's knees.  At separation, the Veteran was evaluated as clinically normal including his lower extremities.  

Post-separation, the Veteran did file a service connection claim for his right knee and his right knee was subsequently evaluated.  The RO determined that the Veteran did not have a current disability, the right knee was normal, and x-ray evidence showed no diagnosis of traumatic arthritis.  As a result, service connection for the right knee was denied.  See September 1955 Rating Decision.  

Post-service medical records reveal that the Veteran complained of pain in his right knee in February 2011.  The Veteran reported to a VA doctor at the St. Cloud VAMC that his right knee and neck hurt due to a fall the Veteran experienced earlier that day.  At this examination, no diagnosis on Veteran's right knee was made.  The examiner did prescribe Vicodin to help the Veteran with pain in his neck.  

In September 2012, the Veteran underwent a VA compensation examination and his knees were examined.  The Veteran was diagnosed with bilateral patellofemoral degenerative joint disease and chondrocalcinosis, as shown by x-ray evidence.  The examiner was asked to provide an etiology opinion as to whether there is a nexus between the Veteran's current disability and the fall he sustained in service.  The examiner concluded that it was less likely as not that the Veteran's bilateral knee disability was incurred in or caused by his in service fall.  The examiner based her conclusion on the fact that the Veteran's service treatment records do not show evidence of a knee condition during his years in service.  The Veteran was evaluated as being clinically normal at separation.  The Veteran cannot show chronicity, as the Veteran's post-service treatment records do not reflect knee pain.  The examiner stated that the Veteran does have multiple arthritic complaints in his VA treatment records, and she points to a clinical note from February 2005 wherein the Veteran complained of neck, shoulder, and right hip pain, but there is no mention of chronic knee pain.   Further, the examiner noted that there is no mention of knee pain until February 2011, and this complaint came after an injury the Veteran sustained when he fell getting out of his car.  Lastly, minimal patellofemoral degenerative joint disease was demonstrated by x-ray taken in June 2012.  It was the opinion of the examiner that the Veteran's bilateral arthritis of the knees represent typical aging degenerative findings, and that one would expect more severe arthritic findings at age 80 if the arthritis had been present since service.  

The Veteran submitted medical treatment notes from a Dr. B.E. to support his claim.  Dr. B.E. evaluated the Veteran in November 2012.  The Veteran relayed his medical history to Dr. B.E., to include his fall in service, but Dr. B.E. did not review the Veteran's service treatment records and did not indicate that he knew the Veteran prior to this examination.  The Veteran told Dr. B.E. that his knees have started to give way at times, but it has not caused him to fall.  He reported to Dr. B.E. that he had been diagnosed with bilateral degenerative joint disease of the knees and that he had fallen.  Upon examination, no swelling of the knees was noted and Dr. B.E. diagnosed the Veteran had medial joint line narrowing and slight changes consistent with degenerative joint disease and bilateral knee pain.  Dr. B.E. stated that he has multiple questions about the origin of the Veteran's arthritis, but that past trauma could be a contributing factor.  Dr. B.E. stated that he had difficulty identifying what caused the Veteran's arthritis.   

The Veteran submitted an additional medical treatment note from a Dr. P.H.  Dr. P.H. evaluated the Veteran in September 2013.  The Veteran told Dr. P.H. that his knees have been painful for a couple of years with the pain gradually getting worse.  He claims that his right knee is worse than his left knee.  The Veteran stated that he had episodes of his right knee wanting to give out.  The Veteran claimed that he did not recall any recent injury, but did recount to Dr. P.H. that he had a fall in service and that he injured his right knee.  Dr. P.H. diagnosed the Veteran with bilateral knee degenerative joint disease.  Dr. P.H. did not provide an etiology opinion related to his diagnosis.  

The Board notes that the two private treatment notes submitted by the Veteran are useful for supporting the current diagnosis of bilateral degenerative joint disease.  However, these statements are of limited value to the instant claim, as they do not address the issue at hand and that is whether the Veteran's current disability is etiologically related to the Veteran's in-service fall.  

In deciding whether the Veteran's current bilateral knee disability is etiologically related to his active service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another. Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The only etiology opinion regarding a nexus between the Veteran's current disability and an in-service event or injury comes from the VA examiner, and as such, the Board finds the VA examiner's negative etiology opinion highly probative.   See Evans, 12 Vet. App. at 22. 

The Veteran also submitted several lay statements from family members to support his claim, including statements from two daughters and his son.  All three recount the same information, mainly that the Veteran complained about pain in his knees while they were growing up and that it was due to his time in the military.  They all state that their grandmother would tell them that the Veteran would have knee pain for the rest of his life due to his experiences in the military.  One of his daughters, M.H., states that the Veteran has fallen recently.  See generally, March 2014 Statement in Support of Claim from M.H., March 2014 Statement in Support of Claim from A. G., March 2012 Statement in Support of Claim from M.L.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Veteran's children are competent only to report observations of what they have seen the Veteran go through; they are not competent to diagnose the Veteran or to give an opinion on the cause of the Veteran's current disability, this can only be done by a medical professional.  While the evidence submitted is in favor of the Veteran's claim, it is of limited probative value.  

Lastly, the Veteran submitted internet articles discussing a new link between trauma and arthritis from October 2007.  The Board has considered the medical article evidence the Veteran has submitted attempting to establish a correlation between his claimed disability and his military service.  However, this medical article information does not provide an etiological opinion to support the Veteran's assertions.  Where a medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical articles can provide important support when combined with an opinion of a medical professional. Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility"). 
Here, though, the article the Veteran submitted is not accompanied by any supporting medical expert opinion.  Therefore, the medical article evidence, alone, is insufficient to refute the VA examiner's opinions and establish the required linkage between the Veteran's bilateral knee disability and an in-service event or injury.  See Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Finally, the Board has considered the Veteran's hearing testimony and his written statements in support of his claim.  The Veteran is certainly competent to recount his fall in service and that he currently suffers from bilateral knee pain.  He is also competent to report that he has been diagnosed with bilateral degenerative joint disease of the knees and when he was diagnosed.  However, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection - especially when weighed against a definitive medical opinion that is unfavorable. 

In sum, there is no competent medical evidence included in the record to support the Veteran's assertion that his currently diagnosed bilateral knee disability is etiologically related to his active service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral knee disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Cold Weather Disability 

The Veteran asserts entitlement to service connection for a cold weather disability as related to active service.  Specifically, the Veteran claims that he was exposed to extreme temperatures in service, which has caused him to experience poor circulation in his hands and feet and for him to feel cold all the time.  

The Board does not contest the fact that the Veteran feels cold all the time or that his hands and feet are cold, as these are symptoms that are clearly observable to a lay person.  However, there is no competent evidence of record diagnosing the Veteran with a cold weather disability or a disability of his hands and/or feet due to cold temperatures.  

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  The Veteran is not competent to state his symptoms are a residual effect of exposure to cold weather, as there could be many medical conditions which would account for such symptoms, and such an opinion would involve etiology of internal disease process.  The medical evidence does not show he has been diagnosed with cold weather injury residuals.

The Board concludes that the preponderance of the evidence is against the claim for service connection for a cold weather disability.  The benefit of the doubt rule does not apply, and service connection for a cold weather disability is not warranted.  See 38 U.S.C.A. § 5107 (West 2002).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated January and February 2011 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

Additionally, the Veteran testified at a hearing before the Board in March 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's claims.  He was advised that the VA examiner had rendered a negative opinion on his claim and of the need to submit a positive nexus opinion.  He was given additional time to do so, but no such evidence was received.  He was also advised that the evidence did not show he had any residuals from cold weather exposure, and he was provided an opportunity to submit that evidence as well. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The evidence of record shows that the Veteran is in receipt of Social Security Disability; however, when the RO attempted to request these records from the Social Security Administration, a formal finding was made that the records are unavailable for review.  See July 2012 Letter to Veteran on unavailability of SSA records.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was afforded a VA examination related to his service connection claim of a bilateral knee disability.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R.       § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This examination is adequate for the purposes of the claim for service connection for a bilateral knee disability, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology and diagnoses provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A VA examination was not provided in conjunction with the Veteran's service connection claim related to a cold weather disability of all four extremities, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that corroborates the Veteran's claim of a relationship between his current symptoms and an in-service cold weather injury.   Further, the Veteran has not been diagnosed with a current disability.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

Entitlement to service connection for a bilateral knee disability is denied.  

Entitlement to service connection for a cold weather disability is denied.  



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


